Citation Nr: 0941842	
Decision Date: 11/03/09    Archive Date: 11/09/09	

DOCKET NO.  01-06 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever, to include rheumatic heart disease.   

2.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from February 1966 to 
February 1968.  

In a decision dated in April 2007, the Board denied 
entitlement to service connection for each of the 
disabilities at issue.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2009 Order, based on a Joint 
Motion to Remand the Board decision, the Court remanded the 
claims to the Board for compliance with the instructions in 
the Joint Motion.  


					REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims at issue.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist the Veteran in the development of facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the record reveals that the Board remanded the 
case in 2005.  It appears from a review of the claims file 
that the remand instructions were not carried out.  
Therefore, the claim is remanded again to comply with these 
instructions.  The Board notes that when the Veteran was 
accorded an examination by VA in July 2006, the VA examiner 
at that time was asked to render an opinion as to whether any 
current bilateral knee disorder preexisted service and 
whether, if so, it was in any way chronically aggravated by 
the Veteran's active service.  Such an opinion regarding any 
preexisting and/or aggravated bilateral knee disorder was to 
be given independent of the claim for rheumatic fever.  This 
was not done.  With regard to the claim for service 
connection for a knee disorder, if it was found that the knee 
disorder did not preexist service, the medical opinion was to 
address whether there was a direct nexus between in-service 
incurrence and current bilateral knee disability.  


In order to give the Veteran every consideration with respect 
to the appeal and to ensure due process, the claim is 
REMANDED for the following:  

1.  The Veteran should be scheduled for 
an appropriate examination to determine 
the nature and likely etiology of any 
currently present residuals of rheumatic 
fever, to include rheumatic heart 
disease.  The claims file should be made 
available for review.  All appropriate 
testing should be carried.  The testing 
should include an echocardiogram.  The 
examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent, at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran has residuals of 
rheumatic fever, to include rheumatic 
heart disease, that had its origin in 
service, or is in any way related to the 
Veteran's active service, to include by 
way of aggravation.  The examiner is 
requested to comment on a July 2001 
echocardiogram that found mitral 
regurgitation.  All opinions expressed 
must be supported by a complete 
rationale.  If the examiner is not able 
to provide the requested opinion without 
resorting to speculation, this should be 
so stated and he or she should discuss 
why such an opinion is not possible.  

2.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in orthopedic disorders for the purpose 
of determining the nature and likely 
etiology of any currently present 
bilateral knee disability.  The claims 
file must be made available to the 
examiner for review.  All appropriate 
testing should be carried out.  The 
examiner should then provide an opinion 
as to whether it is more likely than not, 
at least as likely as not, or less than 
likely than not, that any current 
bilateral knee disability had its onset 
in service or is in any way related to 
the Veteran's active service.  The 
examiner is requested to comment as to 
whether the evidence indicates a 
bilateral knee disorder preexisted 
service and whether, if so, it was in any 
way chronically aggravated by the 
Veteran's active service.  Any opinion 
expressed should be supported by a 
complete rationale.  If the examiner is 
not able to provide the requested opinion 
without resorting to speculation, this 
should be so stated and he or she should 
discuss why such an opinion is not 
possible.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded a reasonable 
time frame in which to respond.  The case 
should then be returned to the Board, if 
otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



